Exhibit 10.5
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
14th day of April 2008, by and between CHROMADEX, INC., a California corporation
(“Employer”), and FRANK L JAKSCH, JR. (“Employee”).
R E C I T A L S
A. Employer desires to obtain the benefit of the services of Employee and
Employee desires to render such services to Employer.
B. Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer on the terms and subject to the conditions
of this Agreement.
A G R E E M E N T
In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:
1. Term. Employer agrees to employ Employee, and Employee agrees to serve
Employer, in accordance with the terms of this Agreement, for a term (the
“Term”) beginning on April 14th (the “Effective Date”) and continuing for a
period of two years thereafter unless earlier terminated in accordance with the
provisions hereof. To the extent that Employee remains employed by Employer
after the expiration of the initial Term, and the initial Term of this Agreement
is not otherwise renewed or continued in writing by Employer and Employee, then
Employee’s employment status shall no longer be subject to the terms and
conditions of this Agreement and shall be “at-will” without any continuing right
to employment by Employer.
2. Employment of Employee.
(a) Specific Positions. Employer and Employee hereby agree that, subject to the
provisions of this Agreement, Employer will employ Employee and Employee will
serve Employer as the Chief Executive Officer of Employer. Employee shall report
to, and perform such usual and customary duties of such office and as may be
delegated to Employee from time to time by, the Board of Directors of Employer
(the “Board”), including, without limitation, those specific duties set forth on
Exhibit A attached hereto, subject always to the policies as determined from
time to time by Employer. The Board may and reserves the right to change
Employee’s position and reporting relationship subject to the needs of its
business.
(b) Promotion of Employer’s Business. During the Term, Employee shall not engage
in any business competitive with Employer. Employee agrees to devote his full
business time, attention, knowledge, skill and energy to the business, affairs
and interests of Employer and matters related thereto, and shall use his best
efforts and abilities to promote Employer’s interests; provided, however, that
Employee is not precluded from devoting reasonable periods of time required:
(i) for serving as a director or committee member of any organization that does
not compete with Employer or that does not involve a conflict of interest with
Employer; or (ii) for managing his personal investments; so long as in either
case, such activities do not materially interfere with the regular performance
of his duties under this Agreement.
(c) Principal Office. Employee’s principal office and normal place of work shall
be at Employer’s executive offices in Southern California or as otherwise
assigned by Employer consistent with the needs of its business. Employee’s
normal place of work shall be defined as any office where Employee is
consistently requested by Employer to commute to more than one day per week.

 

 



--------------------------------------------------------------------------------



 



3. Salary. Employer shall pay to Employee during the term of this Agreement a
base salary (“Base Salary”) of $150,000 per year payable in accordance with
Employer’s normal payroll. This Base Salary shall be increased to $175,000 upon
the consummation of any transaction whereby Employer shall thereafter have
publicly traded shares or is required to file reports with the SEC. In addition,
the Base Salary shall be increased to $200,000 upon the consummation of one or
more transactions occurring after the foregoing transaction and in which
Employer receives financing in an aggregate amount of not less than $5 million.
The Base Salary may be reviewed annually thereafter and may be increased (but
not decreased) at Employer’s sole discretion in accordance with Employer’s
normal review process.
4. Bonus. As determined by the Board.
5. Other. Stock options as determined by the Board.
6. Benefits.
(a) Fringe Benefits. During Employee’s employment by Employer under this
Agreement, Employee shall be eligible for participation in and shall be covered
by any and all such medical, dental, life and other voluntary insurance plans
and such other similar benefits generally available to other employees of
Employer in similar employment positions, on the same terms as such employees,
subject to meeting applicable eligibility requirements. Employee shall also be
covered by long-term disability insurance, to the extent that such insurance is
available to Employer on commercially reasonable terms and conditions, such
that, upon a termination of Employee by Employer under Section 7(c) as a result
of a disability, Employee shall be entitled to receive disability insurance
coverage in an amount and for a duration at least equal to that made generally
available to officers of Employer under Employer’s long-term disability
insurance in effect as of the date of this Agreement.
(b) Reimbursements. During Employee’s employment with Employer under this
Agreement, Employee shall be entitled to receive prompt reimbursement of all
reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.
(c) Automobile. Subject to the approval of the Board, Employer may elect to
reimburse Employee for certain costs incurred by Employee in leasing,
maintaining, operating and insuring an automobile for use by Employee in the
performance of Employee’s duties hereunder. The extent by which such costs are
reimbursed by Employer to Employee shall be determined in accordance with
Employer’s automobile reimbursement policy then in effect, which policy shall
have been approved by the Board.

 

2



--------------------------------------------------------------------------------



 



7. Termination.
(a) Termination for Cause. Employer shall have the right, exercisable
immediately upon written notice, to terminate Employee’s employment for “Cause.”
(i) Definition of Cause. As used herein, “Cause” means any of the following:
(A) Employee is convicted by a court of competent jurisdiction, pleads “no
contest” to a felony or any other conduct of a criminal nature involving moral
turpitude (other than minor traffic violations); (B) Employee intentionally
engages in fraud, embezzlement or any other illegal conduct substantially
detrimental to the business or reputation of Employer, regardless of whether
such conduct is designed to defraud Employer or others; (C) Employee imparts
material confidential information relating to Employer or its business to
competitors or to other third parties other than in the course of carrying out
Employee’s duties; (D) Employee refuses to perform his duties hereunder or
otherwise breaches any material covenant, warranty or representation of this
Agreement, or Employee’s Non-Disclosure and Confidentiality Agreement with
Employer, and fails to cure such breach (if such breach is then capable of being
cured) within 10 business days following written notice thereof specifying in
reasonable detail the nature of such breach, or if such breach is not capable of
being cured in such time, a cure shall not have been diligently initiated within
such 10 business day period, (E) violation of any rules, policies or procedures
of Employer, as documented in Employer’s Human Resources Standards manual,
associate guidebook or other written or electronically published company
policies; (F) Employee’s willful failure to follow any lawful directive of the
Board; and (G) any action on the part of Employee which discredits or disparages
Employer or its reputation.
(ii) Effect of Termination. Upon termination in accordance with this
Section 7(a), Employee shall be entitled to no further payments from Employer
under this Agreement, except for the payments, of cash and in-kind, provided for
under Sections 3 and 6 of this Agreement accrued hereunder through, but not
including, the effective date of such termination. Employer’s exercise of its
right to terminate for Cause shall be without prejudice to any other remedy to
which it may be entitled at law, in equity or under this Agreement.
(b) Voluntary Termination. Employee may terminate his employment at any time by
giving no less than 30 days’ written notice to Employer. Employer reserves the
right to accept Employee’s voluntary termination immediately, without notice and
without any further payment obligation except as described below.
(i) No Reason. Upon termination in accordance with this Section 7(b), except as
otherwise provided in Section 7(b)(ii), below, Employee shall be entitled to no
further payments from Employer under this Agreement, except for the payments, of
cash and in-kind, provided for under Sections 3 and 6 of this Agreement accrued
hereunder through, but not including, the effective date of such termination.

 

3



--------------------------------------------------------------------------------



 



(ii) Good Reason. Notwithstanding anything to the contrary in Section 7(b)(i),
above, if Employee terminates his employment under this Section 7(b) for Good
Reason (as defined below), Employee shall be entitled to receive from Employer
all of the compensation and benefits provided for in Section 7(e), below plus
whatever bonus Employee would have been entitled to for the year in which such
termination occurs, and, for purposes thereof, Employee shall be deemed to have
been employed for the entirety of such year. As used herein, “Good Reason” means
any of the following: (A) the assignment to Employee of duties materially
inconsistent with those of other employees of Employer in similar employment
positions, and Employee provides written notice to Employer within 60 days of
such assignment that such duties are materially inconsistent with those duties
of such similarly-situated employees, and Employer fails to release Employee
from his obligation to perform such inconsistent duties and to re-assign
Employee to his customary duties within 20 business days after Employer’s
receipt of such notice; or (B) if, without the consent of Employee, Employee’s
normal place of work is or becomes situated more than 50 linear miles from
Employee’s personal residence as of the Effective Date, or (C) a failure by
Employer to comply with any other material provision of this Agreement which has
not been cured within 60 days after notice of such noncompliance has been given
by Employee to Employer, or if such failure is not capable of being cured in
such time, a cure shall not have been diligently initiated by Employer within
such 60 day period.
(c) Termination Due to Death or Disability. This Agreement shall automatically
terminate upon the death of Employee. In addition, if any disability or
incapacity of Employee to perform his duties as the result of any injury,
sickness or physical, mental or emotional condition continues for a period of 70
consecutive days or a total of 70 days in any 90-day period, Employer may
terminate Employee’s employment upon written notice to Employee. Upon
termination in accordance with this Section 7(c), Employee (or Employee’s
estate, as the case may be) shall be entitled to those payments, of cash and
in-kind, provided for under Sections 3 through 6, inclusive, of this Agreement
accrued hereunder through, but not including, the date of death or, in the case
of disability, the date of termination. Notwithstanding any policy of Employer
to the contrary, any bonus that would be due to Employee for the fiscal year in
which termination pursuant to this Section 7(c) occurs will, at the option of
the Board, be either prorated or paid in full to Employee (or Employee’s estate,
as the case may be) at the time Employee would have received such bonus had he
remained an employee of Employer. During such time that Employee is unable to
perform his duties as a result of any injury, sickness or physical, mental or
emotional condition, Employer, at its option, may reduce the Base Salary by the
amount, if any, of the disability insurance or similar benefits for which
Employee receives as a result of such injury, sickness or physical, mental or
emotional condition. Such reductions to the Base Salary, if any, shall be
limited to benefits actually received by Employer from disability insurance
plans paid for by Employer or from state or federal government mandated
disability plans. The Base Salary shall not be reduced by any disability
insurance benefits received by Employee, if any, from plans purchased by
Employee.
(d) Termination Upon Cessation of Business. Employer shall have the right to
immediately terminate Employee’s employment under this Agreement upon a
“Cessation of Business.” For purposes of this Agreement, a “Cessation of
Business” shall mean Employer’s ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by Employer that the continuing operation of the business in
its ordinary course is reasonably likely to render Employer unable to meet its
liabilities as they mature. If Employee is so terminated by Employer pursuant to
this Section 7(d) during the Term, Employer shall (i) pay to Employee the Base
Salary, and (ii) provide the same medical, dental, disability and life insurance
pursuant to Section 6(a) to which Employee was entitled hereunder as of the date
of termination, provided, however, that in the case of such medical and dental
insurance, that Employee makes a timely election for continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), in each case (i.e., the Base Salary and insurance), until the earlier
to occur of (A) the expiration of the remaining portion of the Term, or (B) the
expiration of the nine-month period commencing on the date Employee is
terminated. Employer shall make such payments of the Base Salary in a single
lump sum payment at termination.

 

4



--------------------------------------------------------------------------------



 



(e) Termination Without Cause. Employer shall have the right, exercisable upon
written notice, to terminate Employee’s employment under this Agreement for any
reason other than set forth in Sections 7(a), (c) and (d), above, at any time
during the Term. If Employee is so terminated by Employer pursuant to this
Section 7(e) during the Term, Employer shall pay Employee two weeks of Base
Salary for each full year of service to a maximum of eight (8) weeks of the Base
Salary. Should Employee, at Employee’s sole and exclusive option, provide
Employer with Employer’s then standard form of separation, waiver and release
agreement of all claims against Employer, then Employer agrees to (i) pay to
Employee the Base Salary, and (ii) provide the same medical, dental, long-term
disability and life insurance pursuant to Section 6(a) to which Employee was
entitled hereunder as of the date of termination provided, however, that in the
case of such medical and dental insurance, that Employee makes a timely election
for continuation coverage under COBRA, in each case (i.e., the Base Salary and
insurance), until the earlier to occur of (A) the expiration of the remaining
portion of the Term, or (B) the twelve (12) _-month period commencing on the
date Employee is terminated. Employer shall make such payments in accordance
with its regular payroll schedule. If any such payments are due Employee upon a
Cessation of Business, all remaining payments shall become immediately due and
payable upon the occurrence of such Cessation of Business.
(f) Exclusive Remedy. The payments contemplated by this Agreement shall
constitute Employee’s exclusive and sole remedy for any claim that Employee
might otherwise have against Employer under this Agreement which, but for
Employee’s termination of employment hereunder, might otherwise be due and
payable by Employer to Employee. Employee covenants not to assert or pursue any
such remedies, other than an action to enforce the payments due to Employee
under this Agreement. Nothing in this Section 7(f), however, shall be construed
to bar, preclude or otherwise limit Employee’s right to bring an action against
Employer if Employee’s termination of employment with Employer was otherwise
unlawful or in violation of public policy.
8. Miscellaneous.
(a) Withholdings. All payments to Employee hereunder shall be made after
reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.
(b) Succession. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Employee hereunder shall be personal and not assignable.

 

5



--------------------------------------------------------------------------------



 



(c) Notices. Any and all notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered to or transmitted by overnight express delivery or by facsimile to and
received by the party to whom such notice is intended (provided the original
thereof is sent by mail, in the manner set forth below, on the next business day
after the facsimile transmission is sent), or in lieu of such personal delivery
or overnight express delivery or facsimile transmission, on receipt when
deposited in the United States mail, first-class, certified or registered,
postage prepaid, return receipt requested, addressed to the applicable party at
the address set forth below such party’s signature to this Agreement. The
parties may change their respective addresses for the purpose of this Section
8(c) by giving notice of such change to the other parties in the manner which is
provided in this Section 8(c).
(d) Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and it replaces and supersedes
any prior agreements, whether oral or written, between the parties relating to
said subject matter, including, without limitation, that certain offer letter
dated September 15, 2005, from Employer to Employee.
(e) Headings. The headings of Sections herein are used for convenience only and
shall not affect the meaning or contents hereof.
(f) Waiver; Amendment. No provision hereof may be waived except by a written
agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.
(g) Severability. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals therefrom shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

                  “EMPLOYER”:       “EMPLOYEE”:
 
                CHROMADEX, INC.,             a California corporation          
 
 
               
By:
  /s/ Stephen Block        /s/ Frank Jaksch     
 
               
 
  Stephen A. Block,       FRANK L JAKSCH, JR.    
 
  Director, Chairman of Compensation            
 
  Committee            

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Responsibilities
Responsible for all aspects of Employer’s ongoing management.

 

 